Exhibit 10.17.8


EXECUTION DRAFT


AMENDMENT NO. 6
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 6 to Amended and Restated Master Repurchase Agreement, dated as of
March 29, 2018 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated in Switzerland, acting through its CAYMAN ISLANDS BRANCH (“CS
Cayman”), ALPINE SECURITIZATION LTD (“Alpine”), BARCLAYS BANK PLC (“Barclays”,
and together with CS Cayman and Alpine, each, a “Buyer” and collectively, the
“Buyers”), DITECH FINANCIAL LLC (the “Seller”) and DITECH HOLDING CORPORATION
(formerly known as Walter Investment Management Corp.) (the “Guarantor”).
RECITALS
The Administrative Agent, the Buyers and the Seller are parties to that certain
(a) Amended and Restated Master Repurchase Agreement, dated as of November 18,
2016 (as amended, restated, supplemented or otherwise modified as of the date
hereof, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and (b) Amended and Restated Pricing Side
Letter, dated as of November 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of February 9,
2018, by the Guarantor in favor of the Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Repurchase Agreement, and if not defined therein, shall have the meanings
given to them in the Guaranty.
The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Administrative Agent and the Buyers have
required the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:
Section 1.Reports.
(a)    Section 17(b)(3) of the Existing Repurchase Agreement is hereby amended
by inserting the text “(or, with respect to the fiscal year ending December 31,
2017, one hundred twenty (120))” immediately after the phrase “as soon as
available and in any event within ninety (90)”.




WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------




(b)    Section 17(b)(6)(a) of the Existing Repurchase Agreement is hereby
amended by inserting the text “(or, with respect to the year ending December 31,
2017, one hundred twenty (120))” immediately after the phrase “no later than
ninety (90)”.
SECTION 2.    Conditions Precedent to All Transactions.
(a)    Section 10(b)(2) of the Existing Repurchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(2) No Default. No uncured Event of Default or uncured Default under this
Agreement shall exist. For the avoidance of doubt, Seller’s or Guarantor’s
failure to deliver financial statements for the fiscal period ending December
31, 2017 by no later than 90 calendar days after the end of such fiscal period
shall not constitute a Default hereunder; provided that Seller or Guarantor
shall deliver such financial statements by no later than 120 days after the end
of such fiscal period in accordance with Sections 17(b)(3) and 17(b)(6) hereof,
and to the extent not delivered by such 120th day, such failure shall constitute
a Default hereunder.”
SECTION 3.    Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
3.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:
(a)    this Amendment, executed and delivered by the Administrative Agent, the
Buyers, the Seller and the Guarantor;
(b)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 4.    Representations and Warranties. The Seller hereby represents and
warrants to the Buyers and the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Repurchase Agreement.
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.


2


WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------




SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Administrative Agent
and the Buyers under the Repurchase Agreement and Pricing Side Letter, as
amended hereby.
SECTION 8.    Acknowledgement of Certain Accounting Matters.    The
Administrative Agent and each Buyer hereby acknowledge that Seller’s financial
statements for the month ending February 28, 2018 (the “February 2018
Financials”) may not reflect all of the impacts of fresh start accounting
provided for under GAAP in connection with Guarantor’s emergence on February 9,
2018 from its case filed under Chapter 11 of the Bankruptcy Code. The
Administrative Agent and each Buyer further acknowledge and agree that any such
nonconformity with fresh start accounting with respect to the February 2018
Financials shall not constitute a breach of any representation, warranty or
covenant under the Agreement. For the avoidance of doubt, the parties hereto
acknowledge and agree that this Section 8 shall only apply with respect to the
February 2018 Financials and shall not operate as a waiver or other modification
of Seller’s or Guarantor’s obligation to comply with fresh start accounting in
accordance with GAAP with respect to any other financial statements delivered
under the Agreement.
SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


3


WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Margaret D. Dellafera    
Name:    Margaret D. Dellafera
Title: Authorized Signer
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer
By: /s/ Margaret D. Dellafera    
Name:    Margaret D. Dellafera
Title: Authorized Signer


By: /s/ Elie Chau    
Name:    Elie Chau
Title: Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Erin McCutcheon    
Name:    Erin McCutcheon
Title: Director
By: /s/ Elie Chau    
Name:    Elie Chau
Title: Authorized Signatory




Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement


WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as
a Buyer
By: /s/ Joseph O'Doherty______________
Name:    Joseph O'Doherty
Title: Managing Director




Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement


WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------






DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl A. Collins    
Name:    Cheryl A. Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement


WEIL:\96503818\3\79607.0005

--------------------------------------------------------------------------------






DITECH HOLDING CORPORATION, as Guarantor
By: /s/ Cheryl A. Collins    
Name:    Cheryl A. Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 6 to Amended and Restated Master Repurchase
Agreement


WEIL:\96503818\3\79607.0005